Citation Nr: 1014273	
Decision Date: 04/14/10    Archive Date: 04/29/10

DOCKET NO.  05-14 273A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disorder.  

2.	Whether new and material evidence as been received to 
reopen a claim of service connection for a respiratory 
disorder.  

3.	Whether new and material evidence as been received to 
reopen a claim of service connection for a heart disorder.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1968 to March 1970.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from a June 2004 
rating decision by the Columbia, South Carolina Department of 
Veterans (VA) Regional Office (RO).  In June 2006, a Travel 
Board hearing was held before the undersigned at the Roanoke 
RO (as the Veteran's claims file is now in the jurisdiction 
of that RO). A transcript of that hearing is associated with 
the claims file.  In November 2006 and in October 2008, the 
case was remanded for further development.  

The question of whether new and material evidence has been 
received to reopen the claim of service connection for a 
respiratory disability and a heart disability must be 
addressed in the first instance by the Board because that 
matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate it on a de novo basis.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'd 
8 Vet. App. 1 (1995).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end; hence, what the RO may have determined in this regard is 
irrelevant.  Barnett, 83 F.3d at 1383. The Board has 
characterized the claims accordingly.  


FINDINGS OF FACT

1.	An acquired psychiatric disability was not manifested in 
service; a psychosis was not manifested in the first 
postservice year; the Veteran's personality disorder is not a 
compensable disability; and the preponderance of the evidence 
is against a finding that any current psychiatric disability 
is related to the Veteran's service or to any event therein.  

2.	An unappealed June 2002 rating decision denied the 
Veteran's claim of service connection for a respiratory 
disorder based essentially on findings that his bronchitis 
and COPD were first noted many years after service, and were 
unrelated to service.  

3.	Evidence received since the June 2002 rating decision does 
not tend to relate the Veteran's current respiratory 
disability to his service; does not relate to the 
unestablished fact necessary to substantiate the claim of 
service connection for a respiratory disorder; and does not 
raise a reasonable possibility of substantiating such claim.  

4.	An unappealed June 1996 rating decision denied service 
connection for hypertension, and an April 2002 rating 
decision denied the Veteran's claim of service connection for 
heart disease both based essentially on findings that the 
Veteran's hypertension and heart disease were first 
manifested many years after service and were unrelated to 
service (and that the respiratory disability to which the 
Veteran's heart disease was claimed to be related was not 
service-connected).

5.	Evidence received since the April 1996 and April 2002 
rating decision does not tend to relate the Veteran's current 
hypertension/heart disease to his service (or to a service 
connected disability); does not relate to the unestablished 
facts necessary to substantiate the claims of service 
connection for hypertension/heart disease; and does not raise 
a reasonable possibility of substantiating such claims.  


CONCLUSIONS OF LAW

1.	Service connection for a psychiatric disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§ 3.303 (2009).

2.	New and material evidence has not been received, and the 
claim of service connection for a respiratory disability may 
not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.	New and material evidence has not been received, and the 
claim of service connection for heart disorder may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§§ 3.156, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claims.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice requirements apply to all five 
elements of a service connection claim: 1) Veteran status; 2) 
existence of a disability; 3) a connection between the 
Veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 
(2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen a previously finally denied claim, VCAA 
notice must notify the claimant of the meaning of new and 
material evidence and of what evidence and information (1) is 
necessary to reopen the claim; (2) is necessary to 
substantiate each element of the underlying service 
connection claim; and (3) is specifically required to 
substantiate the element or elements needed for service 
connection that were found insufficient in the prior final 
denial on the merits.
The appellant was advised of VA's duties to notify and assist 
in the development of the claims.  While he did not receive 
complete notice prior to the initial rating decision, August 
2002, December 2003, December 2006, and March 2008 letters 
provided certain essential notice prior to the readjudication 
of his claims.  A November 2008 letter provided notice that 
complied with Kent and explained the evidence VA was 
responsible for providing and the evidence he was responsible 
for providing.  This letter as well as the December 2006 and 
March 2008 letters also informed the appellant of effective 
date criteria.  A January 2010 supplemental statement of the 
case (SSOC) readjudicated the matters after the Veteran had 
opportunity to respond.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (VCAA timing defect is cured by the 
issuance of fully compliant notification followed by 
readjudication of the claim).  

The Veteran's service treatment records (STRs) and pertinent 
post-service treatment records have been secured.  He was 
afforded a VA examination in July 2009.  (The Board notes 
that its October 2008 remand asked the examiner to determine 
the nature and likely etiology of his psychiatric disability, 
review the entire record and render an opinion as to whether 
the Veteran at least as likely as not had a chronic acquired 
psychiatric disability that was related to service or the 
problems noted therein.)  The July 2009 VA examination 
complied with the October 2008 remand instructions and is 
adequate for rating purposes as the examiner reviewed the 
record and reported all findings necessary.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  Regarding respiratory 
and heart disabilities, in a claim to reopen the duty to 
assist by arranging for a VA examination/obtaining a medical 
opinion does not attach until a previously denied claim is 
reopened.  38 C.F.R. § 3.159 (c)(4)(iii).  The appellant has 
stated that all of his STRs are not available for review, 
specifically citing a period when he was stationed in Great 
Britain, at Mildenhall Royal Air Force Base, and was treated 
at Lakenheath Military Hospital.  The Board notes that the 
STRs include reports from Lakenheath and a period of 
hospitalization at the 48th Tactical Hospital, RAF 
Lakenheath, England in February and March 1970.  Thus, those 
records identified have been secured.  VA's duty to assist is 
met.  Accordingly, the Board will address the merits of the 
claims.

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  Certain chronic diseases 
(including heart disease and hypertension) may be service 
connected on a presumptive basis if manifested to a 
compensable degree in a specified period of time postservice 
(one year for heart disease and hypertension).  38 U.S.C.A. 
§§ 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1990).   The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1990); 38 C.F.R. § 3.303(a).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to this appeal.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize 
the relevant evidence where appropriate and the analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the Veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Psychiatric disability

The Veteran's STRs show that on examination for entry into 
upon active duty, no pertinent abnormality was noted.  In 
February 1970 he was evaluated for progressive homesickness, 
intolerance of authority, an increased frequency and degree 
of bad temper, and general progressive decrements in duty 
performance.  The Veteran was hospitalized and on mental 
status examination his mood was stable and within normal 
limits.  Mental content revealed chronic preoccupation with 
convictions of having been victimized by the Air Force and 
with resultant self-justified resentments.  He was also 
preoccupied with "missing family," and other variations of 
a homesickness theme.  There was no evidence of a thought 
disorder and cognitive functions were intact.  Judgement was 
grossly poor and insight was limited to superficial.  
Psychological testing revealed normal intelligence, global 
immaturity and poor social conscience.  The Veteran was 
entirely comfortable throughout the hospital course.  There 
were frequent eruptions of irrational anger that was 
controlled only with effort and assistance from the staff.  
There was repeated and confirmed absence of a conscious 
motivation for retention and an active desire to separate.  
The diagnostic impression was emotional immaturity, including 
total absence of motivation for further active duty, which 
had existed prior to service (EPTS).  The Veteran's speedy 
administrative separation was recommended.  A March 1970 
examination for Medical Evaluation Board proceedings noted 
emotional immaturity, EPTS.  On examination for separation 
from service, also in March 1970, psychiatric clinical 
evaluation was normal.  

The Veteran's postservice treatment records include a May 
1970 VA general medical examination report that notes 
complaints of nervousness for which his private physician had 
prescribed tranquilizers.  An August 1977 psychological 
evaluation report concludes that the current test findings 
did not reveal convincing signs of an overt psychosis and was 
suggestive of a mild depressive reaction in a personality 
disorder, with hysterical and passive-aggressive features.  A 
March 1978 VA psychiatric evaluation produced a diagnosis of 
passive-aggressive personality, dependent type.  On August 
1994 VA examination the diagnosis was personality disorder, 
not otherwise specified (NOS), emotional immaturity and 
passive aggressive traits.  No acquired psychiatric disorder 
was found.  

VA treatment records show that the Veteran has been receiving 
psychiatric treatment.  The diagnoses included: Delirium and 
adjustment disorder secondary to hospitalization (April 
2002); anxiety, NOS, rule out panic disorder (July 2002); and 
somatoform disorders, caffeine abuse, and rule out mood 
disorder due to general medical condition (January 2003).  

The instant claim was filed in January 2003.   

On July 2009 VA examination the Veteran reported his current 
symptoms as insomnia, anxiety and "flashbacks" stemming 
from a gunshot wound sustained working as a police officer.  
(Medical records from such incident (in 1979) are associated 
with the claims file.)  His insomnia, flashbacks, and anxiety 
symptoms were further described and it was noted that he had 
been taking the medication Paxil, but stopped taking it after 
several months as he felt that he did not need it.  The 
examiner noted the Veteran's past psychiatric history, 
including his report of watching an explosive devise detonate 
spewing an unknown gas to which he was exposed while 
stationed in England in 1970.  (This event has been detailed 
extensively in correspondence from the Veteran; he did not 
mention it in his testimony before the undersigned at his 
hearing in November 2006.)  The treatment that he received 
after that incident , and the diagnoses assigned in 1977, 
1994, and 2002, were noted.  

On mental status examination, the Veteran was appropriate, 
friendly and unguarded.  Speech was fluent, but tended to be 
circumstantial and tangential at times.  He often turned the 
conversation to his medical problems.  His mood was fairly 
good, but his affect, while consistent with his mood, was 
somewhat elevated when he discussed the "bomb" incident in 
England.  He did not relate any obvious delusional thinking, 
although his description of the "bomb" incident sounded 
somewhat unlikely and conspiratorial.  Throughout the record, 
there was a flavor of paranoia in that he discussed being 
exposed to chemicals that adversely affected him and he 
believed that the military had knowledge of these 
"widespread" adverse effects.  The assessment was that the 
Veteran did not  currently have a psychiatric disability, but 
had a past history of delirium and previous adjustment 
disorder with anxious mood.  The examiner explained that the 
Veteran did not currently meet the criteria for any 
psychiatric syndrome, but that it appeared the Veteran had 
limited coping skills and used the defense of somatization 
and projection and was easily overwhelmed and had periodic 
bouts of anxiety.  It was further noted that the symptoms the 
Veteran experienced as a result of the 1979 gunshot wound did 
not meet the criteria for PTSD, but were consistent with a 
normal reaction to such event.  His periodic symptoms of 
anxiety were more likely than not related to his personality 
characteristics rather than an ongoing acquired psychiatric 
disorder.  

In July 2009, the Veteran was examined to determine whether he 
has a psychiatric disability that is related to his active 
service.  After complete consideration of the entire medical 
record, it was determined, not just that he did not manifest a 
disability that could be related to service, but that he did 
not currently manifest any psychiatric disability.  While the 
Veteran was hospitalized in service, the diagnosis at the time 
with emotional immaturity.  Records of treatment less than 10 
years after his discharge from active duty show a diagnosis of 
a personality disorder.  

A chronic acquired psychiatric disability was not noted during 
service.  The Veteran had emotional problems in service which 
on extensive evaluation were found to represent emotional 
immaturity.  Notably, congenital or developmental defects and 
personality disorders, as such, are not diseases within the 
meaning of applicable legislation providing compensation 
benefits.  38 C.F.R. § 3.303(c).  On separation examination, 
psychiatric clinical evaluation was normal.  Consequently, 
service connection for such a disability on the basis that it 
became manifest during service, and persisted, is not 
warranted.  

The threshold matter that then must be addressed is whether at 
any time since he filed his claim of service connection for a 
psychiatric disability the Veteran is shown to have (have had) 
a chronic acquired psychiatric disability.  McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).   As was noted above, 
the instant claim was filed in January 2003.  On July 2009 VA 
examination to determine whether or not the Veteran has a 
chronic acquired psychiatric disability that could be related 
the examiner, a psychiatrist who by training has competence to 
determine psychiatric diagnosis/etiology, outlined the 
Veteran's psychiatric (noting the complaints in service) 
history, conducted mental status examination (including 
detailed findings regarding the presence or absence of various 
psychiatric symptoms), and provided a reasoned opinion (with 
citations to clinical findings and explanation of rationale).  
The examiner concluded, in essence, that the Veteran did not 
currently have findings that would support an Axis I 
psychiatric diagnosis; and that his past symptoms of anxiety 
were more likely related to his personality characteristics 
rather than to an acquired psychiatric disorder.  

Because the July 2009 VA examiner's opinion was based on a 
through review of the record and detailed evaluation of the 
Veteran, and because it is by a medical professional in the 
field of psychiatry and includes a detailed explanation of 
rationale, it is probative evidence in this matter.  Because 
there is no competent evidence to the contrary (i.e., showing 
a current diagnosis of a chronic acquired psychiatric 
disability), it is persuasive.  

The Veteran describes an incident that occurred while he was 
stationed in England, and claims that it has resulted in 
chronic psychiatric disability.  He is certainly competent to 
provide descriptions of events he observed, and for the 
limited purpose of this appeal, the Board acknowledges the 
credibility of his account.  However, whether or not he has 
psychiatric manifestations supportive of a diagnosis of a 
chronic acquired psychiatric disability is a complex medical 
question, and he lacks the medical expertise to provide a 
competent opinion in the matter.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992); see also Jandreau v. Nicholson, 492 
F. 3d. 1372 (Fed. Cir. 2007).  

In summary, the preponderance of the evidence shows that the 
Veteran's emotional problems in service represented acute 
manifestations of a personality disorder (which is not a 
compensable disability), and that he has not exhibited a 
chronic acquired psychiatric disability at any time during the 
pendency of this claim.  Without a diagnosis of chronic 
acquired psychiatric disability there is no valid claim of 
service connection for such disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  Accordingly, this claim must be 
denied.   

New and Material Evidence Claims

Chronic Respiratory Disorder

An April 2002 rating decision denied the Veteran's claim of 
service connection for a respiratory disability based on a 
finding that, while the Veteran indicated he was treated for 
pneumonia during service that resulted in bronchitis, the 
STRs showed treatment for an upper respiratory infection, 
with sore throat.  The STRs were silent for any treatment or 
diagnosis of chronic bronchitis or pneumonia and the 
examination for separation from service was negative for 
findings of a chronic respiratory disorder.  The Veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105.  

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108.  

"New" evidence means existing evidence not previously 
submitted to agency decisionmakers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a),

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 
(2003); Justus v. Principi, 3 Vet. App. 510 (1992).  

Evidence of record in April 2002 included the Veteran's STRs 
that showed no respiratory complaint or manifestation on 
examination for entry upon active duty and no treatment for a 
chronic respiratory disability during service, but treatment 
only for an upper respiratory infection in December 1968.  On 
examination for separation from service, the Veteran reported 
he had asthma in childhood that was treated without 
complication or sequelae.  His lungs and chest were normal on 
clinical evaluation; a chest X-ray showed no significant 
abnormality.  1992 VA treatment records showed a diagnosis of 
bronchitis.  

Evidence received since the April 2002 rating decision 
includes VA treatment records showing diagnoses of bronchitis 
and chronic obstructive pulmonary disease (COPD).  This 
evidence showing treatment for respiratory many years after 
service that does not indicate or suggest that either 
disability (bronchitis or COPD) is related to service (and 
service connected).  Consequently, such evidence is not new 
and material evidence upon which the claim may be reopened 
(as it does not create a reasonable possibility of changing 
the outcome).  Cox v. Brown, 5 Vet. App. 95 (1993).  

The Veteran's testimony to the effect that he believes there 
is a nexus between his diagnosed respiratory disabilities and 
his service is not competent evidence in the matter; because 
he is a layperson, he lacks the requisite expertise to offer 
an opinion regarding medical nexus/etiology.  See Espiritu v. 
Derwinski, 2 Vet App. 492, 495 (1992).

Thus, while new evidence has been received, such evidence is 
not material because it does not relate to the unestablished 
fact necessary to substantiate the claim.  Accordingly, the 
claim of service connection for a respiratory disorder may 
not be reopened.  

Heart Disorder

An unappealed April 1996 rating decision denied the Veteran's 
claim of service connection for hypertension based on a 
finding that an isolated elevated blood pressure reading in 
1968 was not found to be diagnostic of hypertension (and that 
such disability was therefore not manifested in or related to 
his service).  The evidence of record at the time showed that 
blood pressure readings on examination for separation from 
service were normal, as were readings on VA examination in 
May 1970.  Hypertension was first clinically noted in a May 
1990 VA treatment record, and first diagnosed in a January 
1991 VA treatment report.  

An unappealed April 2002 rating decision denied the Veteran's 
claim of service connection for heart disease (claimed as 
secondary to bronchitis) because the Veteran's STRs did not 
show treatment, or diagnosis of, a heart disability (and 
because a respiratory disability was not service-connected).  

Pertinent evidence received subsequent to the April 1996 and 
April 2002 rating decisions consists primarily of records of 
treatment the Veteran received many years after service which 
do not indicate (or suggest) that his heart disease and/or 
hypertension are related to his service (i.e., service 
connected).  As was noted above, this type of evidence is not 
new and material (because it does not raise a reasonable 
possibility of changing the outcome of the claim).  Cox v. 
Brown, 5 Vet. App. 95 (1993).  

No evidence received since the prior final denials of the 
Veteran's claims shows, or tends to show, that the Veteran's 
heart disease and/or hypertension were manifested during 
service, or within the one year postservice presumptive 
period (for chronic diseases under 38 U.S.C.A. § 1112), nor 
has the Veteran submitted any competent evidence that 
otherwise relates these diseases to his service (or to his 
service connected disabilities).  

Regardless of whether it is medically supported, the 
Veteran's current stated theory of entitlement for heart 
disease, i.e., that is secondary to a respiratory disorder 
lacks legal merit because a respiratory disorder is not 
service connected.  See 38 C.F.R. § 3.310.  

While new evidence has been received, such evidence is not 
material because it does not relate to the unestablished fact 
necessary to substantiate the claim; the new evidence does 
not address the matter of a nexus between the Veteran's heart 
disease or hypertension and his service.  Accordingly, the 
claims of service connection for hypertension/heart disease 
may not be reopened.  


ORDER

Service connection for a psychiatric disability is denied.  

The appeal to reopen a claim of service connection for a 
respiratory disorder is denied.

The appeal to reopen a claim of service connection for 
hypertension/heart disease is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


